 ROSE'S STORES, INCRose'sStores, Inc. and Atlanta Printing Specialtiesand Paper Products UnionNo. 527, AFLr-CIO.Case 10-CA-11131November 6, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSOn June 30, 1975, Administrative Law JudgeAlmira Abbott Stevenson issued the attached Deci-sion in this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Rose's Stores,Inc.,Fairburn, Georgia, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified.1.Substitute the following for paragraph 1(c): "Inany other manner interfering with, restraining, orcoercing employees in the exercise of their rightsunder Section 7 of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.The Respondent has excepted to certaincredibility findings made bythe AdministrativeLaw Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless all of'the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products Inc,91NLRB 544(1950), enfd. 188 F 2d 362 (C.A. 3, 1951) We have carefully examined therecord and find no basis for reversingher findings.APPENDIX383NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any of you forsupporting Atlanta Printing Specialties and PaperProducts Union, No. 527, AFL-CIO, or any otherUnion.WE WILL NOT coercively question you aboutyour union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed to them by Section 7of the National Labor Relations Act, as amended.WE WILL offer Kenneth Golson, CliffordGillette, and Gary Stewart immediate and fullreinstatement to the jobs they held prior to theirdischarges on February 21, 1975, or, if their jobsno longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rightsand privileges.WE WILL make whole Kenneth Golson, Clif-fordGillette, and Gary Stewart for any loss ofpay they may have suffered as a result of theirdiscriminatorydischarges,plus interest at 6percent per annum.ROSE'S STORES, INC.DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON, Administrative Law Judge:This case was heard in Atlanta, Georgia, April 29 and 30and May 1, 1975. The originalcharge wasfiled and'servedon the Respondent February 25, 1975; the amended chargewas filed and served March 25, 1975. The complaint wasissued March 27, 1975, and amended at the hearing.The issues are whether or not the Respondent violatedSection 8(a)(1) of the National Labor Relations Act, asamended, by interrogating two employees; and whether ornot it violated Section 8(a)(3) by discharging threeemployees February 21, 1975, 2 days after they attended aunion meeting. For the reasons fully set forth,below, Iconclude that the Respondent violated the Act as allegedin the complaint.Upon the entire record,' including my, observation of thedemeanor of the witnesses, and after due consideration ofthebriefsfiledby the Respondent and the GeneralCounsel, I make the following:The record does not reflect thatG C Exh 7,offered in evidence, wasreceived. As the Respondent had no objection to that exhibit,it is herebyreceived in evidence221 NLRB No. 79 384DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONTheRespondent is a North Carolina corporationengaged inthe operation of retail stores in North Carolina,Georgia, and Tennessee,aswellas the warehouse inFairburn, Georgia, involved in this proceeding. During thepast calendaryear the Respondent had a gross volume ofsales in excessof $500,000; it purchased and received at itsFairburn, Georgia, warehouse goods and materials valuedin excessof $50,000 directly from points outside Georgia.The Respondent admits and I conclude that it is engagedin commercewithin the meaning of Section 2(6) and (7) ofthe Act.II.LABOR ORGANIZATIONThe Respondent admits, and I conclude, that theCharging Party is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The EvidenceThe Fairbum Warehouse is a storage and distributionfacilityapproximately 105,000 square feet in size, andemploys a complement of about 50 employees. It is run bythe'Respondent'sadmitted agents,AllenF.Harris,operationsmanager, and Linwood H. Ivey, warehousemanager.Paychecks for the employees are made out at theRespondent's home office in Henderson, North Carolina,about 460milesaway, and sent to Fairburn by mail or bycompany truck which makes a daily run between the twolocations.The three employees involved in this case were classifiedas generalwarehousemen.Kenneth Golson was hiredduring the spring of 1973; he attended the Respondent'smanagementtraining program in Athens, Georgia, forseveral months during the spring of 1974, but returned tohis warehouse job in Fairburn at his own request in May,without completing the course. Clifford Gillette was hiredin the fall of 1973. Gary Stewart was hired as part time inJune 1973, and as full time in March 1974.On or about February 9, 1975, Kenneth Golsoncontacted an official of the Charging Party Union withregard to the possibility of organizing the Respondent'swarehouse employees. A meeting was scheduled betweenunion officials and employees to be held at the union officeinAtlanta on the evening of Monday, February 17, butwas postponed until Wednesday evening, February 19.Only three of the Respondent's employees attended -Golson,Gillette,and Stewart. All three signed unionauthorization cards; Golson and Gillette took blank cardsto obtain signatures of other employees if possible. Twodays after the union -meeting, on Friday afternoon,February 21, Golson, Gillette, and Stewart were terminat-ed by Managers Ivey and Harris. The basic question iswhether the terminations were for attending the unionmeeting,as the General Counsel contends, or for cause, asthe Respondent contends.During the workday after the union meeting, the threeemployees who had attended spoke to other employeesduring break periods about the meeting, and, Golsoninformed some employees he would meet with them at anA & P parking lot after work and discuss the union matterfurther. Six to ten employees showed up at the parking lotand Golson gave out union authorization cards to four ofthem. The record does not reveal the location of the A & Pparking lot vis-a-vis the Respondent's warehouse. Golsonconceded that he took every precaution to keep manage-ment from finding out about the union activities, and thereisno direct evidence that any of the above-describedactivities came to management's attention. The GeneralCounsel relies on the following to`support his assertion thatmanagement did learn about the union meeting attendedby the three alleged discriminatees.It isnot disputed that' about 9 o'clock on Thursdaymorning, Jim Sanders, a truckdriver whose work requiredhim to visit the front office frequently, came out of theoffice and asked Golson how the union meeting went thenight before, who attended, and what was said. Golsontold Sanders that he, Gillette, and Stewart attended, and itseemed to be a good plan; he asked Sanders to'come to theA & P parking lot after work and sign a union card. At thatpoint, Sanders, who both Golson and Gillette said hadbeen favorably disposed toward unionization, told Golson,"no, he was not for the Union, and that it would shut thewarehouse down tight if we got one in," and went backinto the office. About an hour and a half later, according toGolson and Gillette, Manager Ivey walked by them as theywere working in the warehouse and said to them, "How didthe union meeting go last night?" and passed on by withoutwaiting for an answer. This question, which Ivey deniedasking, is the basis for the 8(a)(1) violation alleged in thecomplaint.The following evidence, was received relevant to thedischarges on Friday afternoon.There is no substantial dispute as to Golson's dischargeinterview.Golson was summoned to the office whereManagers Ivey and Harris were present. Ivey told him, "Ithink that you have been expecting this," and handed hima termination check, which contained his pay for his lastweek's work, vacation pay, and a week's severance pay.Golson asked whether there was going to be a layoff orwhether it was a termination. Ivey said it was a termina-tion.Golson requested a pink slip stating why he was beingfired; Ivey said Rose's did not have pink slips. Golson thenasked Ivey to write the reason on a piece of paper for theunemployment office. Ivey complied, writing, "not work-ing up to his ability and poor attendance," and Ivey andHarris signed the slip. At the same time, Ivey made out adischarge record for the Respondent's files to the effectthat Golson had "not been giving his best," and "was notworking as well as expected and for attendance."Golson contended he had received no prior complaintsabout his attendance or not working up to his ability. Onone occasion, before Christmas 1974, Golson said, Iveycomplimented him for trying to keep up with everybodyelsedespite a back injury he suffered on the job theprevious July. ROSE'S STORES, INC.385When Golsonhurt his back in July 1974, Ivey placedhim on lightduty.Golson testified he was not absentthereafter except for vacation time and excused sick leavefor which he was paid in full.Stewart and Gillette were calledinto the office separatelyon Friday afternoon.Iveydischarged each of them inHarris' presence,and handed them checks. Stewart said theonly reason given him at that time was thatIvey had beenchecking up on his recordsand thathe "hadn't been doingso well lately."Gillette said the reason given him was notdoing what he was capable of and for talking. Bothemployees testifiedthat Ivey andHarrisdisavowedresponsibility for the discharges,and declared that theHenderson home office ordered them. Iveydenied sayingthis and Harris could not recall Henderson being men-tioned;both testifiedthatIvey alone made the decisionand so advised Harris, as discussed below.Theytestified ineffect thatIveytold Stewart and Gillettetheirwork wasnot up to par and the Respondent had to get someone whowould get the job done.Gillette and Stewart returned tothe warehouse the Monday following their discharges andobtained slips signed by the two managersto the effect thatthey were dismissed for talking and interferingwith otherpeople'swork,and that theyhad been warned.The filerecords, signed byIveyand Harris, stated that Stewart hadbeen standing around talking,his performance was not upto par,and that he was not givinghis best; and' thatGillettewas not working,but was talking and interferingwith other people'swork,and the company neededsomeone to do the work.The record shows that Gillette and Stewart are friendswith a mutual interest in music.They conceded that onseveral occasionsIveyremonstrated with them for talkingwith each other,split them up,and told them to get back towork.Theyinsisted that work was the subjectof theirconversation on every such occasion.The last time Iveyspoke to them in this manner was aroundChristmas, 1974,when,according to Stewart,Ivey said that he was not goingto tell them again.However,just a week before theirterminations,they said,Ivey toldthem theywere two ofthe, hardest workers in the warehouse.As indicated below,Ivey denied this.Ivey and Harristestified they hadno knowledge of anyunion activity among the employeesbeforethe discharges,and that they learned of the unionactivity for the first timewhen they receiveda copy ofthe charge in this proceeding.Ivey testified that there is no formalized system ofdisciplinary action and nopolicy of givingemployeeswritten reprimands. Iveyhandlesdisciplinarymatters, andmakes the decisions about discharging employees. Iveysometimes reduces reprimands to writingfor the file, butdoes not give a copy to the employee affected., With regardto discharges, he and Harris said it is companypolicy toeffect them at the end of a week because,Ivey said,paychecks must be obtained from Henderson,and theyboth pointed out that the policy gives the remainingemployees the weekend to cool off in the eventthey objectto the discharges.With regard to Golson,Iveytestified he was a goodemployee until he returned from the management trainingprogram,but after that his attitude changed and he mademistakes in writing up freight.Early in December, Iveysaid he asked Golson whether he had seen the doctorlately, and Golson told him the doctor had said to resumehis normal duties. Ivey instructed Golson to return to thewarehouse the next day but to be careful not to overexertand irritate his injury. At the same time,Ivey said, hepointed out that Golson's attendance was not good and toimprove it, althoughIveythought Golson was going to thedoctor whenever he missed work. There was no furtherdiscussion between them of Golson's injury,although Iveywas never advised that Golson was cured.Ivey's next talkwith Golson was after he missed work Friday, February 7,1975,when Ivey says he told Golson his attendancedefinitelywould have to improve and his work neededimprovement.Golson said he would try. On Monday,February 17, Golson called to say he was sick.Ivey toldhim to bring a doctor's excuse, but Golson never broughtone. That afternoon Ivey reviewed Golson's record whichshowed Monday to be his ninth absence in 1975, andinformedHarris he had decided to terminate Golson.Harris asked if Ivey had "proper warnings on him." Iveysaid he had given Golson verbal warnings and he knew hewas in trouble,and Ivey needed to replace him with a manwho could get the job done.Harris testified that he toldIvey, "it's your decision,if you think you can do it, that'swhat we'll do."The record shows that at the time of Golson's backinjury, he was referred to a Dr.Thomasson who dischargedhim as "cured" August 8,1974.Thereafter,however,Golson obtained treatment from a Dr. Warren, ;huroprac-tor,on six occasions in November 1974,although he wasabsent only 3 of those days. The Respondent's insurancecompany paid for the chiropractor but thereafter referredGolson to another medical doctor, Dr. Wood.Golson wasexcusedfor half aday on two occasions thereafter in 1974- November 29 and December 3. On December 3, he wasexamined by Dr.Wood.Golson saw Dr.Wood againDecember 10, but the record does not show that he missedwork that day. The Respondent's attendance record showsthat between January 1 and February 21, 1975, Golsoncalled in sick nine times.Golson testified that he visitedeitherDr.Wood or a Dr.Whitaker on eight of thoseoccasions.The insurance company has no record thatGolson visited Dr. Wood at any time during 1975 beforehis discharge, and Dr. Whitaker is otherwise unidentified.According to Ivey,there is a company rule requiringdismissal for excessive absenteeismbut hetakes it uponhimself to make this determination after reviewing theemployee's record and talking to him. Ivey testified that heusually excuses six absences for sickness without question-ing an employee, but does question an employee after thatand usually docks his pay.Although Ivey avowed that Golson never said his 1975absences were due to his backinjury,Ivey conceded thatall of Golson's absences in,1975 were excused, and he wasnot sure that Golson's pay was docked for the seventh,eighth, and ninth dayhe called in sick.There is evidence that an employee named Waller wasdischarged on Friday, October 12,1973, for unsatisfactorywork.Allen Patterson was discharged on Friday, March29, 1974,formissing 10 days since the first of that year, 386DECISIONSOF NATIONALLABOR RELATIONS BOARDalthough the record does not reveal whether any of hisabsenceswere excused.The record shows that Ivey reprimanded Stewart andGillette in September, as well as in December 1974, forstandingaround talking. Ivey and Harris testified that inJanuary and February 1975 talking, loafing, and interfer-ing with other people's work became a general problemamong the employees. The volume of freight coming intothe warehouse increased 50 percent in January and 100percent inFebruary over the comparable months of 1974,and employeeresistanceto working overtime compoundedthe Respondent's problem. Ivey and Hams therefore heldseveral meetings with employees at which they appealed tothem to stop loafing and talking, pointed out that thiswould reduce the need to work overtime and that if theemployees did not, "we'd have to make changes to get thejob done." Employees Charles Bryant, Jimmy Whitley, andWade Talley were suspended for a day for standing aroundtalkingon overtime January 9, 1975, Tally being told hehad already had several chances in the past. This "solvedthe problem" for those three employees, Ivey said. Thework of Stewart and Gillette also improved, Ivey said, andon February 14 he told them so and asked them to keep itup.However, he said, he observed them back togetheragain twoor three times on both Monday and Tuesday thefollowing week, and on Tuesday he decided to replacethem. Ivey so informed Harris who asked him if he hadissued reprimands to them. Ivey said yes, and Harris toldIvey to do what he thought best to get the job done. AsHams was scheduled to visit the Henderson office, Iveyasked him to bring checks for the three dischargees whenhe returned on Friday. Ivey said he observed Gillette andStewart togetheragainon Friday morning and when heapproached them they showed him a paper with guitarchords on it; Ivey laughed, because he could not believe itThe Respondent also presented the testimony of JimmyMoms, who said he had been employed in the warehousefor 2 years but whom Golson testified he did not know.Morris said he had worked with the three allegeddiscnminateeson a daily basis observing their work for ayear, and that they were goof-offs. Stewart and Gillettewere frequently told to do more work and were not thehardest workers in the warehouse, he said, although henamed two other employees, Teal and Hines, who werespoken to more often than they about talking. Morris alsotestified that he himself first heard of the union activity inthe plant after the three were discharged.B.Findings and ConclusionsBased on my observation of the demeanor of all thewitnessesand careful study of the entire record, I ampersuaded that Kenneth Golson was the most truthfulperson who testified. Although not infallible in all respects,he appeared to be an intelligent, substantially honest,forceful young man. Moreover, I do not credit Ivey'svague, imprecise, and jejune testimony to the effect thatGolson's "attitude" changed after his voluntary returnfrom the management training program many months ago,that he made mistakes, and that Ivey told Golson, albeitonly one time, that his work needed improvement. Moms'testimony that Golson was a goof-off is discounted asmotivated more by ambition than by integrity.With regard to Golson's alleged excessive absenteeism,there is no question but that he suffered an injury on thejob on July 31, 1974, and that he has not fully recovered.Ivey's testimony that he told Golson in early December, atthe time Golson returned to his normal duties, that hisattendancewas not good, is not supported by theRespondent's attendance records. Thus Golson missed 6days' work in August and 4 days in September. In October,however, he missed no work; in November he was absent3-1/2 days; and he missed only one-half day in the entiremonth of December. As Ivey admitted, he thought all ofGolson's absences were occasioned by visits to a doctor, ashe excused them, and as the record shows that Golson'sattendance was actually improving at the time Ivey says headmonished him, this testimony is totally unbelievable.With regard to January and February 1975, I do notdoubt that therewas alarge increase in the workload, andthatattendance and attention to duty increased inimportance.Itisalsoclear thatGolson's attendancedeteriorated However,it isplain that Ivey believed that hisabsences were the result of his back injury, as Golsontestified they were Thus, Ivey had cautioned Golson inDecember not to overexert and irritate his injury, Iveyadmitted he was never advised that Golson was cured, heexcused these absences, and he was unable to denyGolson's testimony that the Respondent paid for them. Inthese circumstances, I cannot credit Ivey's testimony thathe told Golson, without mentioning his injury, after hisFebruary 7 absence, that his attendance definitely had toimprove. I therefore find that Ivey did not speak to Golsonabout his absences despite his professed practice of doingso after an employee missed 6 days for sickness, and thatthe reason he did not was because he was convinced theywere caused by the injury Golson suffered on the job.Ivey's further testimony that he finally told Golson, whenhe called in sick on Monday, February 17, to bring adoctor'sexcuse and that Golson failed to do so, isinconsistentwith Ivey's contention that he made thedecision to fire him Monday afternoon, before he foundout whether or not Golson would bringthe excuse.Accordingly, I find thatthe reasonsadvanced for thedischarge of Golson are not supported by credibleevidence and were not the real reasons the Respondentdischarged him.As I have found above that Golsonwas a morecrediblewitnessthan Ivey, as Golson's testimony that Ivey askedhim and Gillette how the unionmeeting went wassupported by Gillette and does not appearin all thecircumstances unlikely, I credit these two employees'testimony in this regard, and discredit Ivey's denial.Accordingly, I find that by mid-morning, Thursday,February 20, Ivey had discovered that they attended theunion meetingthenight before.Because itis improbablethat he would not have, I infer that he had also discoveredthe attendance of the only other employeepresent-Stewart.The work record of Gillette and Stewart was notimpressive, as they received two reprimands for talkingwhen they should have been working. However, Jimmy ROSE'S STORES, INC:Morris,found above to be unduly favorable toward theRespondent,said that two other employees, Teal andHines,(who did not attend the union meeting), had to bespoken tomoreoften than they for talking, and the recordindicatesthat Teal and Hines were not discharged untilsome timeafter the events herein. Moreover, the threeemployees who had been guilty of the same offense oftalking insteadof working in January, one not for the firsttime,had merely been suspended for a day, and Iveyconcededthe suspensionshad solved his problem withthem.It is also clear that Stewart and Gillette's conductdid improve, and that Ivey told them so only a week beforehe discharged them. His assertion that they immediatelythereafterretrogressedso badly that he decided todischargethem is completely unconvincing. If they reallyhad begun talking and loafing again, it would have beenmore reasonablefor Ivey to suspend them for a day than tosuddenly discharge them for conduct he had tolerated forsomemonthswithout taking any disciplinary actionharsher than two verbal reprimands, particularly when hisprior experiencemust have led him to believesuspensionswould solve the problem.I find therefore that the reasons given by the Respondentfor the discharge of Stewart and Gillette are not supportedby credible evidence.Ihave found that the Respondent did not dischargethese employees for the reasons advanced. I have alsofound thatmanagementdiscovered before noon onThursday that they were theoneswho attended themeeting thenight before. Harris' testimony that he toldIvey to go ahead and discharge Golson "if you think youcan do it" stronglysuggeststhat the decision was made at atime whenmanagementhad doubts about getting awaywith it;i.e., notbefore they knew about the union meeting,but after they knew about it. From Thursday morning untilFriday afternoon was just about long enough to have thechecksmade up and brought from the home office.In view,therefore, of the Respondent's failure to showcause forthe discharges, the disparity in the Respondent'streatmentof these employees, its knowledge of theirattendance at the union meeting, and the timing of thedischarges as soon after learningabout theunion meetingas practicable, I find that the Respondent discharged themFebruary 21, 1975, because they attended the meeting. Iconclude thatby this conduct the Respondent discriminat-ed againstGolson, Gillette, and Stewart in their tenure ofemployment to discouragemembership in a labor organi-zation, thereby violatingSection 8(a)(3) and (1) of the Act.Ialso find that Ivey's question of Golson and Gillette,"How did the Union meeting go last night?"was incontextcoercive,and that the Respondent thereby interfered withthe exerciseof employee rightsguaranteedby Section 7, inviolationof Section 8(a)(1) of the Act.2 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposesIV.REMEDY387Inorder to effectuate, the policies of the Act, Irecommend that the Respondent be ordered to cease anddesist from the unfair labor practices found and, in view ofthe nature thereof, to cease and desist from infringing inany manner on its employees' rights guaranteed by the Act.N. L. R B. v. Entwistle Manufacturing Company,120 F.2d532 (C.A. 4, 1941).Having found that the Respondent discriminatorilydischarged three employees, I also recommend that it beordered to offer these employees immediate and fullreinstatement to their former jobs, or if those jobs nolonger exist, to substantially equivalent jobs, withoutprejudice to their seniority and other rights and privileges,and to make them whole for any loss of earnings sufferedby reason of the discrimination against them, plus interestat 6 percent per annum. F.W.Woolworth Company, 90NLRB 289 (1950);Isis Plumbing & Heating Co.,138 NLRB716 (1962).Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER2The Respondent, Rose's Stores, Inc., Fairburn, Georgia,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee for supporting Atlanta Printing Specialties andPaper Products Union, No. 527, AFL-CIO, or any otherUnion.(b) Coercively interrogating employees about their unionactivities.(c)In any manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer Kenneth Golson, Clifford Gillette, and GaryStewart immediate and full reinstatement to their formerjobs or, if their jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniority orother rights and privileges, and make them whole for theirlost earnings in the manner set forth in the section of thisDecision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its warehouse in Fairburn, Georgia, copies ofthe attached notice marked "Appendix." 3 Copies of thenotice, on forms provided by the Regional Director for3In the eventthe Board'sOrder isenforced by a Judgment of the UnitedStates Court of Appeals, the words in the noticereading "Posted by Orderof the National LaborRelations Board" shall read"PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board" 388DECISIONSOF NATIONAL LABOR RELATIONS BOARDRegion 10,afterbeing duly signedby anauthorizedthe Respondent to insure that the notices are not altered,representative of the Respondent, shall be posted by thedefaced, or covered by any other material.Respondent immediately upon receipt thereof, and be(d)Notify the Regional Director in writing within 20maintainedfor 60 consecutive days thereafter, in conspicu-days from the date of this Order, , what steps theous places, including all places where notices to employeesRespondent has taken to comply herewith.are customarily posted. Reasonable steps shall be taken by